UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
  CAONAISSA WON,                                        Docket No.: 20-cv-02811
                                           Plaintiff,
                                                        STIPULATION AND ORDER FOR THE
                     - against -                        PRODUCTION AND EXCHANGE OF
                                                        CONFIDENTIAL INFORMATION
  AMAZON.COM SERVICES LLC,

                                         Defendant.


       This matter having come before the Court by stipulation of plaintiff Caonaissa Won

(“Plaintiff”), and defendant Amazon.com Services LLC (“Defendant”), for the entry of a

protective order pursuant to Federal Rule of Civil Procedure 26, limiting the review, copying,

dissemination and filing of confidential and/or proprietary documents and information to be

produced by either party and their respective counsel or by any non-party in the course of

discovery in this matter to the extent set forth below; and the parties, by, between and among

their respective counsel, having stipulated and agreed to the terms set forth herein, and good

cause having been shown;

       IT IS hereby ORDERED that:

       1.      This Stipulation is being entered into to facilitate the production, exchange and

discovery of documents and information that the parties agree merit confidential treatment

(hereinafter the “Documents” or “Testimony”).

       2.      Either party may designate Documents produced, or Testimony given, in

connection with this action as “confidential,” either by notation on the document, statement on

the record of the deposition, written advice to the respective undersigned counsel for the parties

hereto, or by other appropriate means.

       3.      As used herein:
                                                1
         (a) “Confidential Information” shall mean any personal, financial, military, or medical

information, Testimony, and Documents of Defendant, Plaintiff, and/or any current or former

employees of Defendant, or other information that implicates the personal privacy of Defendant,

Plaintiff,    and/or any current or former employees of Defendant, proprietary business

information, or competitively sensitive information         and other Testimony,     Documents or

information that contain non-public, private or sensitive information that requires the protections

provided in this Stipulation.

         (b) “Producing party” shall mean the parties to this action and any third- parties producing

“Confidential Information” in connection with depositions, document production or otherwise,

or the party asserting the confidentiality privilege, as the case may be.

         (c) “Receiving party” shall mean the party to this action and/or any non-party receiving

“Confidential Information” in connection with depositions, document production or otherwise.

         4.      The Receiving party may, within twenty-one (21) days of receiving the materials

designated “Confidential Information”, notify the Producing party that the Receiving party does

not concur in the designation of a document or other material as Confidential Information. If

the Producing party does not agree to declassify such document or material, the Receiving party

may move before the Court for an order declassifying those documents or materials. If no such

motion is filed, such documents or materials shall continue to be treated as Confidentia l

Information. If such motion is filed, the documents or other materials shall be deemed

Confidential Information unless and until the Court rules otherwise.

         5.      Except with the prior written consent of the Producing party or by Order of the

Court, Confidential Information shall not be furnished, shown or disclosed to any person or

entity except to:

                                                  2
        (a) The parties and counsel for the parties to this action and their associated attorneys,

paralegals and other professional personnel (including support staff) who are directly assisting

such counsel in the preparation of this action for trial or other proceeding herein, are under the

supervision or control of such counsel, and who have been advised by such counsel of their

obligations hereunder;

       (b) expert witnesses or consultants retained by the parties or their counsel to furnish

technical or expert services in connection with this action or to give testimony with respect to

the subject matter of this action at the trial of this action or other proceeding herein; provided,

however, that such Confidential Information is furnished, shown or disclosed in accordance with

paragraph 7 hereof;

       (c) the Court and court personnel, if filed in accordance with paragraph 12 hereof;

       (d) an officer before whom a deposition is taken, including stenographic reporters and

any necessary secretarial, clerical or other personnel of such officer, if furnished, shown or

disclosed in accordance with paragraph 10 hereof;

       (e) trial and deposition witnesses, if furnished, shown or disclosed in accordance with

paragraphs 9 and 10, respectively, hereof; and

       (f) any other person agreed to by the parties.

       6.      Confidential Information shall be utilized by the Receiving party and its counsel

only for purposes of this litigation and for no other purposes.

       7.      Before any disclosure of Confidential Information is made to an expert witness

or consultant pursuant to paragraph 5(b) hereof, counsel for the Receiving party shall obtain the

expert’s written agreement, in the form of Exhibit A attached hereto, to comply with and be

bound by its terms.

                                                 3
       8.        All depositions shall presumptively be treated as Confidential Information and

subject to this Stipulation during the deposition and for a period of fifteen (15) days after a

transcript of said deposition is received by counsel for each of the parties. At or before the end

of such fifteen-day period, the deposition shall be classified appropriately.

       9.        Should the need arise for any of the parties to disclose Confidential Information

during any hearing or trial before the Court, including through argument or the presentation of

evidence, such party may do so only after taking such steps as the Court, upon motion of the

disclosing party, shall deem necessary to preserve the confidentiality of such Confidentia l

Information.

       10.       This Stipulation shall not preclude counsel for the parties from using during any

deposition     in this action any documents or information which have been designated as

“Confidential Information” under the terms hereof. Any court reporter and deposition witness

who is given access to Confidential Information shall, prior thereto, be provided by the

Disclosing Party with a copy of this Stipulation and shall execute the certificate annexed hereto.

Counsel for the party obtaining the certificate shall supply a copy to counsel for the other party.

       11.       A party may designate as Confidential Information subject to this Stipulation any

document, information, or deposition testimony produced or given by any non-party to this case,

or any portion thereof. In the case of Documents, designation shall be made by notifying all

counsel in writing of those documents which are to be stamped and treated as such at any time

up to fifteen (15) days after actual receipt of copies of those documents by counsel for the

party asserting the confidentiality privilege. In the case of deposition Testimony, designat i o n

shall be made by notifying all counsel in writing of those portions which are to be stamped or

otherwise treated as such at any time up to fifteen (15) days after the transcript is received by

                                                 4
counsel for the party asserting the confidentiality privilege. Prior to the expiration of such

fifteen (15) day period (or until a designation is made by counsel, if such a designation is

made in a shorter period of time), all such documents shall be treated as Confidential

Information.

       12.        (a) A Receiving Party who seeks to file with the Court any deposit io n

transcripts, exhibits, answers to interrogatories, and other documents which have previously

been designated as comprising or containing Confidential             Information, and any pleading,

brief or memorandum which reproduces, paraphrases or discloses Confidential Informat i o n ,

shall provide all other parties with seven (7) days’ written notice of its intent to file such

material with the Court, so that the Producing Party may file by Order to Show Cause a

motion to seal such Confidential Information. The Confidential Information shall not be filed

until the Court renders a decision on the motion to seal. In the event the motion to seal is

granted, all deposition transcripts, exhibits, answers to interrogatories, and other docume n ts

which have previously been designated by a party as comprising or containing confident ia l

information and any pleading, brief or memorandum which reproduces, paraphrases or discloses

such material, shall be filed in sealed envelopes or other appropriate sealed container on which

shall be endorsed the caption of this litigation, the words "CONFIDENTIAL MATERIAL-

SUBJECT TO STIPULATION AND ORDER FOR THE PRODUCTION AND EXCHANGE

OF CONFIDENTIAL INFORMATION" as an indication of the nature of the contents, and a

statement in substantially the following form:

               “This envelope, containing documents which are filed in this case by

               (name of party), is not to be opened nor are the contents thereof to be

               displayed or revealed other than to the Court, the parties and their counsel
                                                    5
             of record, except by order of the Court or consent of the parties. Violation

             hereof maybe regarded as contempt of the Court.”

       (b)      As an alternative to the procedure set forth in paragraph 12(a), any party may file

with the court any documents previously designated as comprising or containing Confidential

Information by submitting such documents to the Party Clerk in sealed envelopes or other

appropriate sealed container on which shall be endorsed the caption of this litigation, the words

"CONFIDENTIAL MATERIAL- SUBJECT TO STIPULATION AND ORDER FOR THE

PRODUCTION AND EXCHANGE OF CONFIDENTIAL INFORMATION" as an indication

of the nature of the contents, and a statement in substantially the following form:

             “This envelope, containing documents which are filed in this case by

             (name of party), is not to be opened nor are the contents thereof to be

             displayed or revealed other than to the Court, the parties and their counsel

             of record, except by order of the Court or consent of the parties.”

Such documents shall be returned by the Party Clerk upon disposition of the motion or other

proceeding for which they were submitted.

       (c) All pleadings, briefs or memoranda which reproduces, paraphrases or discloses any

documents which have previously been designated by a party as comprising or containing

Confidential Information, shall identify such documents by the production number ascribed to

them at the time of production.

       13.      Any person receiving Confidential Information shall not reveal or discuss such

information to or with any person not entitled to receive such information under the terms hereof.

       14.      Any document or information that may contain Confidential Information that has

been inadvertently produced without identification as to its "confidential" nature as provided in

                                                  6
paragraphs 2 and/or 11 of this Stipulation, may be so designated by the party asserting the

confidentiality privilege by written notice to the undersigned counsel for the Receiving party

identifying the document or information as "confidential" within a reasonable time following the

discovery that the document or information has been produced without such designation.

        15.        Extracts and summaries of Confidential Information shall also be treated as

confidential in accordance with the provisions of this Stipulation.

        16.        The production or disclosure of Confidential Information shall in no way

constitute a waiver of each party's right to object to the production or disclosure of other

information in this action or in any other action.

        17.        This Stipulation is entered into without prejudice to the right of either party to

seek relief from, or modification of, this Stipulation or any provisions thereof by properly noticed

motion to the Court or to challenge any designation of confidentiality as inappropriate under the

Federal Rule of Civil Procedure or other applicable laws.

        18.        This Stipulation shall continue to be binding after the conclusion of this litigat ion

except (a) that there shall be no restriction on documents that are used as exhibits in Court (unless

such exhibits were filed under seal); and (b) that a party may seek the written permission of the

Producing party or further order of the Court with respect to dissolution or modification of any

the Stipulation.     The provisions of this Stipulation shall, absent prior written consent of both

parties, continue to be binding after the conclusion of this action.

        CLAWBACK PROVISION PURSUANT TO FRE 502(b), 502(d) AND 502(e)

        19.        The inadvertent disclosure or production of Documents by a Producing Party

subject to a legally recognized claim of privilege, including without limitation the attorney-client

privilege and the work-product doctrine, to the Receiving Party, shall in no way constitute the
                                                     7
voluntary disclosure of such Document.

        20.      The inadvertent disclosure or production of any Document in this Action shall not

result in the waiver of any privilege, evidentiary protection or other protection associated with

such Document as to the Receiving Party or any third parties, and shall not result in any waiver,

including subject matter waiver, of any kind.

        21.      If, during the course of this litigation, a Party reasonably determines that any

Document produced by another Party is or may reasonably be subject to a legally recognizable

privilege     or evidentiary protection and reasonably determines that such Document was

inadvertently disclosed (“Protected Document”):

        a.        the Receiving Party shall: (i) refrain from reading the Protected Document any

                  more closely than is necessary to ascertain that it is privileged or otherwise

                  protected from disclosure; (ii) immediately notify the Producing Party in writing

                  that it has discovered Documents believed to be privileged or protected; (iii)

                  specifically identify the Protected Documents by Bates number range or hash

                  value, and, (iv) within ten (10) days of discovery by the Receiving Party, return,

                  sequester, or destroy all copies of such Protected Documents, along with any notes,

                  abstracts or compilations of the content thereof. To the extent that a Protected

                  Document has been loaded into a litigation review database under the control of

                  the Receiving Party, the Receiving Party shall have all electronic copies of the

                  Protected Document extracted from the database. Where such Protected

                  Documents cannot be destroyed or separated, they shall not be reviewed,

                  disclosed, or otherwise used by the Receiving Party. Notwithstanding, the

                  Receiving Party is under no obligation to search or review the Producing Party’s

                                                  8
             Documents to identify potentially         privileged   or work product Protected

             Documents.

      b.    If the Producing Party intends to assert a claim of privilege or other protection over

             Documents identified by the Receiving Party as Protected Documents, the

             Producing Party will, within ten (10) days of receiving the Receiving Party’s

             written notification described above, inform the Receiving Party of such intention

             in writing and shall provide the Receiving Party with a log for such Protected

             Documents that is consistent with the requirements of the Federal Rules of Civil

             Procedure, setting forth the basis for the claim of privilege or other protection. In

             the event that any portion of a Protected Document does not contain privileged or

             protected information, the Producing Party shall also provide to the Receiving

             Party a redacted copy of the document that omits the information that the

             Producing Party believes is subject to a claim of privilege or other protection.

      c.    No Receiving Party has an obligation to affirmatively search for documents that

             could be reasonably classified as a Protected Document when reviewing

             documents produced by the Producing Party, but should the Receiving Party come

             across any documents the Receiving Party knows with reasonable certainty is a

             Protected Document, disclosure is required under this provision.

      22.   If, during the course of this litigation, a Party determines it has produced a Protected

Document:

      a.    The Producing Party may notify the Receiving Party of such inadvertent production

            in writing, and demand the return of such documents. Such notice shall be in

            writing, however, it may be delivered orally on the record at a deposition, promptly

                                               9
                 followed up in writing. The Producing Party’s written notice will identify the

                 Protected Document inadvertently produced by bates number range or hash value,

                 the privilege or protection claimed, and the basis for the assertion of the privilege

                 and shall provide the Receiving Party with a log for such Protected Documents that

                 is consistent with the requirements of the Federal Rules of Civil Procedure, setting

                 forth the basis for the claim of privilege or other protection. In the event that any

                 portion of the Protected Document does not contain privileged or protected

                 information, the Producing Party shall also provide to the Receiving Party a

                 redacted copy of the Document that omits the information that the Producing Party

                 believes is subject to a claim of privilege or other protection.

        b.       The Receiving Party must, within ten (10) days of receiving the Producing Party’s

                 written notification described above, return, sequester, or destroy the Protected

                 Document and any copies, along with any notes, abstracts or compilations of the

                 content thereof. To the extent that a Protected Document has been loaded into a

                 litigation review database under the control of the Receiving Party, the Receiving

                 Party shall have all electronic copies of the Protected Document extracted from the

                 database.

        23.      To the extent that the information contained in a Protected Document has already

been used in or described in other documents generated or maintained by the Receiving Party prior

to the date of receipt of written notice by the Producing Party, then the Receiving Party shall

sequester such documents until the claim has been resolved. If the Receiving Party disclosed the

Protected Document before being notified of its inadvertent production, it must take reasonable

steps to retrieve it.

                                                   10
       24.     The Receiving Party’s return, sequestering or destruction of Protected Documents

as provided herein will not act as a waiver of the Requesting Party’s right to move for the

production of the returned, sequestered or destroyed documents on the grounds that the documents

are not, in fact, subject to a viable claim of privilege or protection. However, the Receiving Party

is prohibited and estopped from arguing that:

       a.      the disclosure or production of the Protected Documents acts as a waiver of an

               applicable privilege or evidentiary protection;

       b.      the disclosure of the Protected Documents was not inadvertent;

               the Producing Party failed to take reasonable or timely steps to rectify the error

               pursuant to Federal Rule of Civil Procedure 26(b)(5)(B), or otherwise.

       25.     Either party may submit Protected Documents to the Court under seal for a

determination of the claim of privilege or other protection. The Producing Party shall preserve the

Protected Documents until such claim is resolved. The Receiving Party may not use the Protected

Documents for any purpose absent this Court’s Order.

       26.     Upon a determination by the Court that the Protected Documents are protected by

the applicable privilege or evidentiary protection, and if the Protected Documents have been

sequestered rather than returned or destroyed by the Receiving Party, the Protected Documents

shall be returned or destroyed within 10 (ten) days of the Court’s order. The Court may also order

the identification by the Receiving Party of Protected Documents by search terms or other means.

       27.     By operation of the Parties’ agreement and Court Order, the parties are specifically

afforded the protections of Federal Rules of Evidence 502(d) and (e).

       28.     Within sixty (60) days after the final termination of this litigation by settlement

or exhaustion of all appeals, all confidential information produced or designated and all

                                                11
reproductions thereof, shall be returned to the Producing Party or shall be destroyed, at the option

of the Producing Party. In the event that any party chooses to destroy physical objects and

documents, such party shall certify in writing within sixty (60) days of the final termination of

this litigation that it has undertaken its best efforts to destroy such physical objects and

documents, and that such physical objects and documents have been destroyed to the best of its

knowledge.    Notwithstanding anything to the contrary, counsel of record for the parties may

retain one copy of documents constituting work product, a copy of pleadings, motion papers,

discovery responses, deposition transcripts and deposition and trial exhibits. This Stipulation

shall not be interpreted in a manner that would violate any applicable cannons of ethics or codes

of professional responsibility. Nothing in this Stipulation shall prohibit or interfere with the

ability of counsel for any party, or of experts/consultants specially retained for this case, to

represent any individual, corporation, or other entity adverse to any party or its affiliate(s) in

connection with any other matters.

       29.     This Stipulation may be changed by further order of this Court, and is without

prejudice to the rights of a party to move for relief from any of its provisions, or to seek or agree

to different or additional protection for any particular material or information.

       22.     This Order binds the Parties effective upon signing by their attorneys and shall

be, and is hereby, adopted by the undersigned, as an Order of this Court, submitted to the Court

for signature, which shall be effective nunc pro tunc to the date hereof.




                                                 12
                                           EXHIBIT “A”

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
  CAONAISSA WON,                                           Docket No.: 20-cv-02811
                                              Plaintiff,
                                                           AGREEMENT TO RESPECT
                       - against -                         CONFIDENTIAL MATERIAL

  AMAZON.COM SERVICES LLC,

                                           Defendant.



        I,      ___________________________________________________, state that:

        1.      My address is                                                                     .

        2.      I have received a copy of the Stipulation for the Production and Exchange of

Confidential Information (the "Stipulation") entered in the above-entitled action on ___________.

        3.      I have carefully read and understand the provisions of the Stipulation.

        4.      I will comply with all of the provisions of the Stipulation.

        5.      I will hold in confidence, will not disclose to anyone not qualified under the

Stipulation, and will use only for purposes of this action, any Confidential Information that is

disclosed to me.

        6.      I will return all Confidential Information that comes into my possession, and

documents or things that I have prepared relating thereto, to counsel for the party by whom I am

employed or retained, or to counsel from whom I received the Confidential Information.

        7.      I hereby submit to the jurisdiction of this court for the purpose of enforcement of

the Stipulation in this action.

Dated: __________________________                _________________________________________


                                                  14
